Citation Nr: 1402129	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have diabetes mellitus at this time.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established through application of statutory presumptions, including for chronic diseases such as diabetes, when manifested to a compensable degree within year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  The exclusive list of diseases which are covered by this presumption includes diabetes mellitus, type 2.  38 C.F.R. § 3.309(e).  

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran contends that he currently has diabetes mellitus as a result of in-service exposure to herbicides in Vietnam .  In his July 2011 VA Form 9, the Veteran indicated that his diabetes mellitus is monitored through regulation of activities and diet.  The representative also argued in its January 2012 brief that such treatment warrants a 10 percent rating for diabetes mellitus.  

As an initial matter, it is important for the Veteran to understand that prior to applying the rating criteria, the elements of service connection must be met, starting with the presence of a current disability.  

Unfortunately, a review of the evidentiary record shows that the Veteran has not been diagnosed with diabetes.  An April 2010 treatment record and letter from "Dr. D.M" of Pee Dee Family Practice describes the Veteran as prediabetic.  The Veteran was advised to watch his diet and avoid simple sugars.  In May 2010, a Pee Dee Family Practice form indicated the Veteran had no complications directly due to diabetes mellitus.  Under a diagnosis/evaluation section, the Veteran was again advised to restrict his diet.  Therefore, the May 2010 form reflects the treatment received by the Veteran just one month prior in April 2010, in which the Veteran  was identified as prediabetic and advised to monitor his diet.   

In addition, the Veteran was afforded a VA diabetes mellitus examination in July 2010.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing lab tests and a physical examination, the examiner concluded that the Veteran did not have diabetes mellitus.  Therefore, the examiner provided a conclusion with a sufficient rationale, and the July 2010 VA medical opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A review of VA outpatient records also shows no complaints, treatment or other indication that the Veteran has diabetes mellitus, providing more evidence against the Veteran's claim.

Moreover, during the April 2012 hearing, the undersigned explained to the Veteran that the record would be held open in order to submit medical documentation showing a diagnosis or treatment for diabetes mellitus.  However, no additional evidence was submitted.  

Essentially, the only indication that the Veteran has diabetes mellitus is his assertion in his application in 2009.  However, while the Veteran, as a lay person, is competent to report a contemporaneous medical diagnosis as well as observations that come to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing himself with diabetes mellitus due to herbicide exposure.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the evidence simply does not show that the Veteran has diabetes mellitus at this time, and the service connection criteria requiring the presence of a current "disability" have not been met.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. at 141; Brammer, 3 Vet. App. at 225.

Thus, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

If, at some point, the Veteran is found to have diabetes, the Veteran is welcomed to refile the claim with this new and material evidence. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by a February 2010 letter to the Veteran.  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the evidence of record includes the Veteran's service treatment records, personnel records, Social Security Administration records, VA treatment records, private medical records, a July 2010 VA diabetes mellitus examination, and statements in support of the claim by the Veteran and his representative.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner reviewed the claims file and considered the Veteran's reported and documented history in forming his conclusions.  The Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in April 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Moreover, despite the February 2010 VCAA letter, the Veteran did not provide any additional evidence to establish he has a current disability related to active service.  In this regard, it is important for the Veteran to understand that the "duty to assist" is not a one-way street.  See Olsen v. Principi, 3 Vet. App. 480 (1992).  

Based upon the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
ORDER

Entitlement to service connection for diabetes mellitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


